DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, claim 1 recites “the customizing screen having respective first, second and third multiple icon areas of each of the first screen and the second screen.”  As discussed below (see rejection under 35 U.S.C. 112(b)), the claims appear to recite screens including first multiple icon areas, second multiple icon areas, and third multiple icon areas included in a preview screen.  The specification discloses:
[0079] The main screen 50 further includes a tree area 51, a preview area 52, and a detail area 53. In the preview area 52, a preview mode change box 66 is displayed. The preview area 52 further displays a customization screen according to a currently set preview mode among three types of customization screens: a common customization screen 60, a customization screen for devices 81 (see FIG. 4), and a customization screen for applications 82 (see FIG. 5).
[0081] FIG. 3 shows an example of the main screen 50 when the preview mode is set to the common mode. When the preview mode is the common mode, the common customization screen 60 is displayed.
[0082] FIG. 4 shows an example of the main screen 50 when the preview mode is set to the device mode. When the preview mode is the device mode, the customization screen for device 81 (hereinafter, referred to as a device-use customization screen 81) is displayed.
[0083] FIG. 5 shows an example of the main screen 50 when the preview mode is set to the application mode. When the preview mode is the application mode, the customization screen for applications 82 (hereinafter, referred to as an app-use customization screen 82) is displayed.
[0084] Each of the customization screens 60, 81 and 82 has three icon areas 61, 62, 63, similar to the function selection screen 30 (see FIG. 2A) of the image processing device 10 and the function selection screen 151 (see FIG. 2B) of the second information processing device 150. The first icon area 61 corresponds to the first icon areas 41 and 161 in the function selection screens 30 and 151, respectively. The second icon area 62 corresponds to the second icon areas 42 and 162 in the function selection screens 30 and 151, respectively. The third icon area 63 corresponds to the third icon area 43 and 163 in the function selection screens 30 and 151, respectively.
As described, each of the customization screens has a first icon area 61, a second icon area 62, and a third icon area 63.  However, each area is described to be a single area containing a single icon.  For each screen, the first icon area 61 is not described to be “first multiple icon areas”, the second icon area 62 is not described to be “second multiple icon areas,” and the third icon area 63 is not described to be “third multiple icon areas”.  The specification appears to disclose the customizing screen having respective multiple icon areas comprising a respective first icon area, a respective second area, and a respective third icon area of each of the first screen and the second screen.  The specification does not disclose the customizing screen having respective first, second and third multiple icon areas of each of the first screen and the second screen.

Regarding claims 8 and 9, claims 8 and 9 contain substantially similar limitations to those found in claim 1.  Consequently, claims 8 and 9 are rejected for the same reasons.
Regarding claims 2-7, claims 2-7 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites
[lines 11, 21], respective first, second and third multiple icon areas of each of the first screen and the second screen
 [line 15], the first, second and third multiple icon areas included in the customizing screen
It is unclear whether the claims are intended to recite “first multiple icon areas,” “second multiple icon areas, and “third multiple icon areas”.  It is unclear whether the claims are intended to recite “a first multiple icon area,” “a second multiple icon area, and “a third multiple icon area” of a plurality of multiple icon areas. The relationship between these elements is unclear.  It is unclear how the multiple icon areas of [lines 11, 21] and [line 13] are intended to relate to the multiple icon areas of [line 15].  It is unclear whether the first and second screen include the same or different first, second and third multiple icon areas.  The limitation in [line 15] indicates that the first and second screen each include the same first, second and third multiple icon areas.  However, the limitation of [lines 11, 19] appear to indicate the first and second screen have respective first, second and third multiple icon areas.  If the first and second screen have respective first, second and third multiple icon areas, it is unclear which multiple icon area is set by the setting process of [line 15].   For the purposes of examination, these limitations are interpreted as.
respective first, second and third multiple icon areas of each of the first screen and the second screen

Regarding claims 8 and 9, claims 8 and 9 contain substantially similar limitations to those found in claim 1.  Consequently, claims 8 and 9 are rejected for the same reasons.
Regarding claims 2-7, claims 2-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.
	
	Regarding claim 2, claim [lines 11, 16] recite “the icon designated in the icon designating operation”.  Parent claim 1 does not recite an icon designating operation.  Additionally, parent claim 1 recites the icon designated by the icon designation operation.  It is unclear whether the icons of claim 2 are intended to be the same icon recited in claim 1.  For the purposes of examination, these limitations are interpreted as:
	an icon designated in an icon designating operation

Claim 2 [lines 11, 16] further recite “the icon designated in the icon designating operation not being displayed on the second screen but in an icon area, among the first, second and third multiple icon areas in the first screen, corresponding to the setting target area set in the area setting process” and “the icon designated in the icon designating operation not being displayed on the first screen but in an icon area, among the first, second and third multiple icon areas in the second screen, corresponding to the setting target area set in the area setting process”.  It is unclear what is meant by “but in an icon area”.  Additionally, the relationship between “the first, second and third multiple icon areas in the first screen” and “the first, second and third multiple icon areas in the second screen” and the first, second and third multiple icon areas in claim 1 (see discussion above) is unclear.  Additionally, claim 2 recites “the setting target area set in the area setting process” while parent claim 1 recites “the setting target area set by the area setting process”.  The relationship between these elements is unclear.  For the purposes of examination, these limitations are interpreted as:
an icon designated in an icon designating operation is displayed in an icon area in the first screen and the icon designated in an icon designating operation is not displayed on the second screen;
the icon designated in the icon designating operation is displayed in an icon area in the second screen and the icon designated in the icon designating operation is not displayed on the first screen
Regarding claims 3-6, claims 3-6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claim 3, claim 3 [lines 3, 6] recite “the customizing screen including the icon set by the icon setting process to be displayed on the first screen on the display”, “the customizing screen including the icon set by the icon setting process to be displayed on the second screen on the display”, and “the customizing screen”.  It is unclear how these elements relate to the “customizing screen” of claim 1.  Additionally, it is unclear how “the icon set by the icon setting process” is related to the “icon setting process including a both screen setting process of setting the icon designated by the icon designation operation to be displayed in the icon area corresponding to the setting target area set by the area setting process among the multiple icon areas of each of the first screen and the second screen” of claim 1.  For the purposes of examination, these limitations are interpreted as:
a first displaying process of displaying, on the customizing screen, an icon set by the icon setting process to be displayed on the first screen in response to the displaying mode being set to the first mode 
a second displaying process of displaying, on the customizing screen, an icon set by the icon setting process to be displayed on the second screen in response to the display mode being set to the second mode

Claim 3 [line 10] further recites “for each of the first, second and third multiple icon areas on the customizing screen”.  It is unclear how this limitation relates multiple icon areas of claim 1 (see discussion above).  For the purposes of examination, this limitation is interpreted as:
for fourth multiple icon areas on the customizing screen

Claim 3 [lines 11, 13, 15] further recite “the icon”.  It is unclear how these limitations are intended to refer back to any icon previously recited in parent claims 1 and 2.  For the purposes of examination, these limitations are interpreted as:
a second icon

Regarding claim 4, claim 4 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claim 4, claim 4 [lines 3, 5, 7] recite “the icon area which is set”.  It is unclear how this icon area relates to the “one of the first, second and third multiple icon areas” and “an icon area corresponding to the setting target area set by the area setting process” in claim 1 and icon areas of claim 2 (see discussion above).  For the purposes of examination, these limitations are interpreted as
a second icon area

Claim 4 [lines 4, 6, 8] further recite “the icon”.  It is unclear how these limitations are intended to refer back to any icon previously recited in parent claims 1-3.  For the purposes of examination, these limitations are interpreted as:
a third icon

Regarding claim 5, claim 5 [line 5] recites “the first, second and third multiple icon areas on the customizing screen”.  The relationship between this limitations and the multiple icon areas of claims 1 and 2 (see discussion above) is unclear.  For the purposes of examination, this limitation is interpreted as:
fourth multiple icon areas on the customizing screen 

Claim 5 [line 9] further recites “the new icon designated by the icon change operation”  It is unclear whether this icon is intended to be the same as the previously recited “designate a new icon targeted to one change target area among the first, second and third multiple icon areas.”  Further, the claims do not previously recite an icon change operation.  For the purposes of examination, this limitation is interpreted as:
a new icon designated by an icon change operation

Regarding claim 6, claim 6 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claim 6, claim 6 [lines 10, 15] recite “the new icon designated by the icon changing operation”.  It is unclear how this limitation is intended to relate to the new icons of claim 5.  For the purpose of examination, this limitation is interpreted as:
a new icon designated by the icon changing operation

Claim 6 [lines 11, 16] further recite “the icon area corresponding to the change target area on the first screen” and “the icon area corresponding to the change target area on the second screen”.  It is unclear how these limitations are intended to relate to the “the icon area corresponding to the change target area” recited in claim 5.  For the purposes of examination, these limitations are interpreted as:
an icon area corresponding to a change target area on the first screen
an icon area corresponding to a change target area on the second screen

Regarding claim 7, claim 7 recites: 
[line 3], the icon set to be displayed on the first screen
[line 5], the icon
[line 6], the icon set to be displayed on the second screen
[line 8], the icon
It is unclear how any of the icons of claim 7 are intended to relate to the icons recited in parent claim 1.  For the purposes of examination, these limitations are interpreted as:
[line 3], an icon set to be displayed on the first screen
[line 5], the icon set to be displayed on the first screen
[line 6], an icon set to be displayed on the second screen
[line 8], the icon set to be displayed on the second screen

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsui et al. (US 20200133595 A1, published 04/30/2020), hereinafter Matsui.

	Regarding claim 1, Matsui teaches the claim comprising:
A non-transitory computer-readable recording medium for a first information processing device provided with a display, an inputting device and a controller, wherein the recording medium containing computer-executable instructions which cause, when executed, the controller to (Matsui Figs. Figs. 1-8; [0002], the present invention relates to an information processing apparatus and a non-transitory computer readable medium; [0068], a button, a keyboard, a mouse, and a touch panel, and the like are used as the input section 28; [0072], the CPU 21 of the management server 20 reads the information processing program stored in the ROM 22, and executes the information processing; claim 20, non-transitory computer readable medium storing an information processing program causing a computer to function)
generate first data representing a first screen to be displayed by an image processing device, and second data representing a second screen to be displayed by a second information processing device, wherein the instructions further cause, when executed, the controller to perform (Matsui Figs. 1-8; [0024], the device 10 may be any type of device including a home electrical appliance or a remote controller, which instructs to execute the function by selecting an icon displayed on a screen, a communication equipment, such as a remote controller, a router, or a firewall, and an image forming device which includes copy, printer, fax, and scanner functions, in addition to information equipment such as a computer, a smartphone, a tablet-type terminal, or a wearable device which is mounted on an arm or a face; [0026], the N devices 10 are collectively expressed as the "device 10"; [0110], a size of the screen of the device 10 differs for each type of the device 10; [0112], FIGS. 8A and 8B are diagrams illustrating examples of screens which have different sizes; FIG. 8A illustrates a screen which has a size in which icons are displayed in 3 rows.times.4 columns, and FIG. 8B illustrates a screen which has a size in which icons are displayed in 4 rows.times.3 columns; [0113], in a case where the management server 20 displays the explanation screen 42, the management server 20 may acquire the configurational information of the screen of the device 10):
a displaying process of displaying a preview area on the display, the preview area including a customizing screen for each of the first and second screens, the customizing screen having respective first, second and third multiple icon areas in each of the first screen and the second screen, the customizing screen being a virtual representation of each of the first and second screens to be displayed by the image processing device and the second information processing device, respectively (Matsui Figs. 1-8; [0026], the N devices 10 are collectively expressed as the "device 10"; [0082], a designation screen 32 as illustrated in FIG. 5 is displayed; [0083], the designation screen 32 is a screen, which is used to designate the display location of the icon; [0086], FIG. 6 is a diagram illustrating an example of an explanation screen 42 which is used to explain the display number for designating the display location of the icon; [0087], it is possible for the manager to grasp a number equivalent to the display number, which corresponds to a display location that is desired to display the icon, by referring to the explanation screen 42 on which explanation relevant to icon alignment; the explanation screen 42 may be initially displayed on the designation screen 32; the explanation screen 42 is also a part of the designation screen 32 (as described, screen 32 is a preview area that includes the designation screen (customizing screen) which comprises the explanation screen (virtual representation of the first and second screens; see [0122], “the relationship between the display number and the display location of the icon for the respective models is displayed on the explanation screen 42”)); [0110], a size of the screen of the device 10 differs for each type of the device 10; [0112], FIGS. 8A and 8B are diagrams illustrating examples of screens which have different sizes; [0113], in a case where the management server 20 displays the explanation screen 42, the management server 20 may acquire the configurational information of the screen of the device 10 such that the actual display location of the icon in the device 10 is described, as illustrated in FIGS. 8A and 8B; the management server 20 displays information which indicates an actual correspondence between the display number used to designate the display location of the icon in the device 10, and the display location of the icon according to the configurational information of the screen in the device 10; [0114], the management server 20 may display different screens which are suitable to the designation of the display location of the icon according to the configurational information of the screen in the device 10; [0122], it is assumed that a relationship between the display number and the display location of the icon in the model A is illustrated in FIG. 8A and a relationship between the display number and the display location of the icon in the model B is illustrated in FIG. 8B; in a case where the relationship between the display number and the display location of the icon for the respective models is displayed on the explanation screen 42, it is helpful for the manager to designate the display location of the icon); 
an area setting process of setting one of the first, second and third multiple icon areas included in the customizing screen as a setting target area (Matsui Figs. 1-8; [0082], a designation screen 32 as illustrated in FIG. 5 is displayed; [0083], the designation screen 32 is a screen, which is used to designate the display location of the icon; the designation screen 32 includes, for example, a radio button 34 which is used to selectively designate whether or not to perform "addition to empty place" or "insertion into the designated place" on the icon of the application to be installed, an edit box 36 which is used to input a display number corresponding to the display location of the icon; [0086], FIG. 6 is a diagram illustrating an example of an explanation screen 42 which is used to explain the display number for designating the display location of the icon; [0087], it is possible for the manager to grasp a number equivalent to the display number, which corresponds to a display location that is desired to display the icon, by referring to the explanation screen 42 on which explanation relevant to icon alignment; the explanation screen 42 may be initially displayed on the designation screen 32; the explanation screen 42 is also a part of the designation screen 32; [0113], in a case where the management server 20 displays the explanation screen 42, the management server 20 may acquire the configurational information of the screen of the device 10 such that the actual display location of the icon in the device 10 is described, as illustrated in FIGS. 8A and 8B; the management server 20 displays information which indicates an actual correspondence between the display number used to designate the display location of the icon in the device 10, and the display location of the icon according to the configurational information of the screen in the device 10; [0114], the management server 20 may display different screens which are suitable to the designation of the display location of the icon according to the configurational information of the screen in the device 10; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; [0122], in a case where the relationship between the display number and the display location of the icon for the respective models is displayed on the explanation screen 42, it is helpful for the manager to designate the display location of the icon);
an icon designation process of receiving an icon designation operation to designate an icon through the inputting device (Matsui Figs. 1-8; [0078], in step S50, controls the display section 29 such that the list of usable applications is displayed on the selection screen; [0080], the manager refers to the selection screen, and selects the application to be installed in the device 10 from the list of usable applications; [0082], in a case where the application to be installed in the device 10 is selected by the manager, a designation screen 32 as illustrated in FIG. 5 is displayed; [0083], the designation screen 32 is a screen, which is used to designate the display location of the icon, of the screen of the device 10 which is the application installation target; [0091], in step S80, the CPU 21 acquires the layout information of the icon from the device 10; [0092], the CPU 21 grasps the display location of the icon, which is displayed on the screen of the device 10 before the application is installed; [0125], the display location of the icon of the application, which is already installed in the device 10, may be designated such that the display location of the icon is changed);
an icon setting process including a both screen setting process of setting the icon designated by the icon designation operation to be displayed in an icon area corresponding to the setting target area set by the area setting process among the respective first, second and third multiple icon areas of each of the first screen and the second screen (Matsui Figs. 1-8; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; it is possible to receive the display number which is input to the designation screen 32 as the display number which is commonly applied to the respective devices 10 and to collectively designate the display locations of the icons in the respective devices 10 through one display number input; [0120], there is a case where the display locations of the icons in the respective devices 10 are different from each other even in a case where the display numbers designated in the designation screens 32 are the same; [0112], FIGS. 8A and 8B are diagrams illustrating examples of screens which have different sizes; in a case where a display number “4” is input to the edit box 36, the icon is displayed at a right end of a first row in the device 10 which has the size of the screen illustrated in FIG. 8A; the icon is displayed at a left end of a second row in the device 10 which has the size of the screen illustrated in FIG. 8B; [0122], in a case where the display numbers are received from the designation screen 32 for the respective models, the display number with respect to the model A is set to “5” and the display number with respect to the model B is set to “4”; even in a case where the models are different from each other, the icon of the application to be installed is displayed at the same location on the screen of the device 10; [0123], the icons of the respective devices 10, which are newly installed, are displayed in a common display location by one input of the display number); 
and a data generating process of generating first screen data and second screen data based on a setting result of the icon setting process (Matsui Figs. 1-8; [0026], the N devices 10 are collectively expressed as the "device 10"; [0059], the execution unit 12 installs the designated application in the device 10 according to the instruction of the control unit 8, and transmits the layout information of the icon to the device 10; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; [0102], the CPU 21 controls the communication section 27, and transmits the layout information, which is corrected in step S90 through the communication line 40, of the icon to the device 10 such that the icon of the application to be installed is displayed in the display location designated by the manager; [0112], FIGS. 8A and 8B are diagrams illustrating examples of screens which have different sizes; in a case where a display number “4” is input to the edit box 36, the icon is displayed at a right end of a first row in the device 10 which has the size of the screen illustrated in FIG. 8A; the icon is displayed at a left end of a second row in the device 10 which has the size of the screen illustrated in FIG. 8B); [0122], in a case where the display numbers are received from the designation screen 32 for the respective models, the display number with respect to the model A is set to “5” and the display number with respect to the model B is set to “4”; even in a case where the models are different from each other, the icon of the application to be installed is displayed at the same location on the screen of the device 10; [0123], the icons of the respective devices 10, which are newly installed, are displayed in a common display location by one input of the display number)

Regarding claim 8, claim 8 contains substantially similar limitations to those found in claim 1, the only difference being An information processing device, comprising: a display; an inputting device; and a controller, wherein the information processing device is configured to, wherein the controller is configured to perform (Matsui Figs. Figs. 1-8; [0002], the present invention relates to an information processing apparatus and a non-transitory computer readable medium; [0063], FIG. 3 is a diagram illustrating an example of a configuration of main parts of an electrical system in the management server 20; [0072], the CPU 21 of the management server 20 reads the information processing program stored in the ROM 22, and executes the information processing; [0066], the input section 28, and the display section 29 are connected to the I/O 25).  Consequently, claim 8 is rejected for the same reasons.

Regarding claim 9, claim 9 contains substantially similar limitations to those found in claim 1, the only difference being A screen generating method performed in an information processing device, the information processing device being configured to, the method comprising (Matsui Figs. Figs. 1-8; [0002], the present invention relates to an information processing apparatus and a non-transitory computer readable medium; [0071], FIG. 4 is a flowchart illustrating an example of a flow of information processing executed by the CPU 41, for example, in a case where the application installment instruction with respect to the device 10 is received from the manager).  Consequently, claim 9 is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Chavers et al. (US 20040216058 A1, published 10/28/2004), hereinafter Chavers.

Regarding claim 2, Matsui teaches all the limitations of claim 1, further comprising:
wherein the instructions further cause, when executed, the controller to perform a mode setting process of selectively setting a display mode of the customizing screen to one of a common mode, a first mode and a second mode, wherein the both screen setting process is performed in response to the area setting process and the icon designation process being performed when the display mode is set to the common mode, wherein the icon setting process further includes (Matsui Figs. 1-8; [0026], N devices 10-1 to 10-N (N is an integer which is equal to or larger than 1) are connected to the communication line 40; devices 10-1 to 10-N, the N devices 10 are collectively expressed as the "device 10"; [0072], it is assumed that the device 10, which is an application installation target, is set in advance by the manager; a plurality of devices 10 may be the application installation target; for easy understanding of the description, a case where one device 10, which is the application installation target, is provided is described first; [0111], in the case where the sizes of the screens are different from each other, there is a case where an icon is not disposed in the same display location even though the same display number is input to the edit box 36; [0114], the management server 20 may display different screens which are suitable to the designation of the display location of the icon according to the configurational information of the screen in the device 10; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; in the management server 20, due to the setting, it is possible to individually designate the display locations of the icons for the plurality of devices 10 using the respective designation screens 32, and it is possible to receive the display number which is input to the designation screen 32 as the display number which is commonly applied to the respective devices 10 and to collectively designate the display locations of the icons in the respective devices 10 through one display number input; [0122], in a case where the display numbers are received from the designation screen 32 for the respective models, the display number with respect to the model A is set to "5" and the display number with respect to the model B is set to "4"; [0125], the display location of the icon of the application, which is already installed in the device 10, may be designated such that the display location of the icon is changed):
a first screen setting process which is performed in response to the area setting process and the icon designation process being performed when the display mode is set to the first mode, the icon designated in the icon designating operation being displayed in an icon area, among the first, second and third multiple icon areas in the first screen, corresponding to the setting target area set in the area setting process; and a second screen setting process which is performed in response to the area setting process and the icon designation process being performed when the display mode is set to the second mode, the icon designated in the icon designating operation being displayed in an icon area, among the first, second and third multiple icon areas in the second screen, corresponding to the setting target area set in the area setting process (Matsui Figs. 1-8; [0072], it is assumed that the device 10, which is an application installation target, is set in advance by the manager; a plurality of devices 10 may be the application installation target; [0082], a designation screen 32 as illustrated in FIG. 5 is displayed; [0083], the designation screen 32 is a screen, which is used to designate the display location of the icon; [0113], in a case where the management server 20 displays the explanation screen 42, the management server 20 may acquire the configurational information of the screen of the device 10 such that the actual display location of the icon in the device 10 is described, as illustrated in FIGS. 8A and 8B; the management server 20 displays information which indicates an actual correspondence between the display number used to designate the display location of the icon in the device 10, and the display location of the icon according to the configurational information of the screen in the device 10; [0114], the management server 20 may display different screens which are suitable to the designation of the display location of the icon according to the configurational information of the screen in the device 10; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; in the management server 20, due to the setting, it is possible to individually designate the display locations of the icons for the plurality of devices 10 using the respective designation screens 32; as described, in a system comprising a plurality of devices, a user can individually configure different application icons for each target device in a mode for that device, simultaneously configure the same application icon in a plurality of target devices using a different mode for each target device, or simultaneously configure the same application icon in a plurality of target devices using a same mode for each target device, thereby indicating that the first and second device screens would be capable of displaying different icons depending on settings selected by the user).
However, Matsui fails to expressly disclose the icon designated in the icon designating operation not being displayed on the second screen but in an icon area, among the first, second and third multiple icon areas in the first screen; the icon designated in the icon designating operation not being displayed on the first screen but in an icon area, among the first, second and third multiple icon areas in the second screen.  In the same field of endeavor, Chavers teaches:
the icon designated in the icon designating operation not being displayed on the second screen but in an icon area, among the first, second and third multiple icon areas in the first screen; the icon designated in the icon designating operation not being displayed on the first screen but in an icon area, among the first, second and third multiple icon areas in the second screen (Chavers Figs. 1-9; [0039], FIG. 4 provides an initial screen of a customization "wizard" software tool operating on the document server 12 for customizing the functionality/operations and graphical-user-interface 22 of the MFP; [0040], as shown in FIGS. 4 and 5, upon selection of a particular one of the layouts 80 in the layout menu 74, "blank" icons 81 are provided in layout window 82; an administrator/user can select one of the blank icons 81 in the layout window 82 and apply a particular function to that selected icon (e.g., by selecting a function from the "action" pull-down menu 84; as shown in FIG. 5, assuming that the "copy" function is selected in the pull-down menu 84 for the activated icon space 86, the set-up tool will then allow the user to utilize the default text for the "copy" icon or enter customized text or title for the icon in the title customization field 88; the set-up tool may also provide a menu 90 that allows the user to select stored graphical images for the selected function; [0046], as shown in FIG. 8, the customization tool can be used to create a welcome screen 62 tailored for use in a legal office; [0047], Likewise, as shown in FIG. 9, the customization tool can be used to create a welcome screen 70 tailored for use in a health-care facility)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the icon designated in the icon designating operation not being displayed on the second screen but in an icon area, among the first, second and third multiple icon areas in the first screen; the icon designated in the icon designating operation not being displayed on the first screen but in an icon area, among the first, second and third multiple icon areas in the second screen as suggested in Chavers into Matsui.  Doing so would be desirable because certain embodiments of the present invention allow the user/administrator to substitute any form of graphics (generally in the form of a picture and descriptive text) enabling the user to readily understand the associated functions that will be performed when the user activates the particular icon (see Chavers [0005]).  The present invention provides a method for customizing the multi-function unit's graphical user interface (GUI) to enable various graphics to be displayed, in icon form, for example, to better facilitate the user's understanding of which software applications the MFP supports and/or is integrated therewith (see Chavers [0030]).  Additionally, Chavers’ displaying icons displayed on screens on some devices but not others would improve the system of Matsui by ensuring that the user is enabled to only install those applications that are appropriate for those devices, thereby ensuring storage, resources, and screen space on devices are not wasted on unnecessary applications.

Regarding claim 3, Matsui in view of Chavers teaches all the limitations of claim 2, further comprising:
wherein the displaying process includes: a first displaying process of displaying the customizing screen including settings for the icon set by the icon setting process to be displayed on the first screen on the display in response to the displaying mode being set to the first mode: a second displaying process of displaying the customizing screen including settings for the icon set by the icon setting process to be displayed on the second screen on the display in response to the display mode being set to the second mode (Matsui Figs. 1-8; [0072], it is assumed that the device 10, which is an application installation target, is set in advance by the manager; a plurality of devices 10 may be the application installation target; [0082], a designation screen 32 as illustrated in FIG. 5 is displayed; [0083], the designation screen 32 is a screen, which is used to designate the display location of the icon; [0113], in a case where the management server 20 displays the explanation screen 42, the management server 20 may acquire the configurational information of the screen of the device 10 such that the actual display location of the icon in the device 10 is described, as illustrated in FIGS. 8A and 8B; the management server 20 displays information which indicates an actual correspondence between the display number used to designate the display location of the icon in the device 10, and the display location of the icon according to the configurational information of the screen in the device 10; [0114], the management server 20 may display different screens which are suitable to the designation of the display location of the icon according to the configurational information of the screen in the device 10; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; in the management server 20, due to the setting, it is possible to individually designate the display locations of the icons for the plurality of devices 10 using the respective designation screens 32; as described, in a system comprising a plurality of devices, a user can individually configure different application icons for each target device in a mode for that device, simultaneously configure the same application icon in a plurality of target devices using a different mode for each target device, or simultaneously configure the same application icon in a plurality of target devices using a same mode for each target device); 
and a third displaying process, in response to the display mode being set to the common mode, for each of the first, second and third multiple icon areas on the customizing screen: when the icon is set, in the icon setting process, to be displayed on one of the first screen and the second screen, displaying the icon as set; when the icon is set, in the icon setting process, to be displayed on both the first screen and the second screen with a same pattern, displaying the icon as set; and when the icon is set, in the icon setting process, to be displayed on both first screen and the second screen with different patterns, displaying a particular icon on each of the first screen and the second screen (Matsui Figs. 1-8; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; it is possible to receive the display number which is input to the designation screen 32 as the display number which is commonly applied to the respective devices 10 and to collectively designate the display locations of the icons in the respective devices 10 through one display number input; [0120], there is a case where the display locations of the icons in the respective devices 10 are different from each other even in a case where the display numbers designated in the designation screens 32 are the same; [0112], FIGS. 8A and 8B are diagrams illustrating examples of screens which have different sizes; [0120], due to the difference in the types and models of the devices 10, there is a case where the display locations of the icons in the respective devices 10 are different from each other even in a case where the display numbers designated in the designation screens 32 are the same; [0122], in a case where the display numbers are received from the designation screen 32 for the respective models, the display number with respect to the model A is set to "5" and the display number with respect to the model B is set to "4"; therefore, even in a case where the models are different from each other, the icon of the application to be installed is displayed at the same location on the screen of the device 10; [0123], even in a case where at least one of the types or models of the plurality of devices 10, which are the application installation targets, are different, the management server 20 may correct the pieces of layout information of the respective devices 10 such that the icons of the respective devices 10, which are newly installed, are displayed in a common display)
Chavers further teaches:
the customizing screen including the icon set by the icon setting process to be displayed on the first screen; the customizing screen including the icon set by the icon setting process to be displayed on the second screen (Chavers Figs. 1-9; [0039], FIG. 4 provides an initial screen of a customization "wizard" software tool operating on the document server 12 for customizing the functionality/operations and graphical-user-interface 22 of the MFP; [0040], as shown in FIGS. 4 and 5, upon selection of a particular one of the layouts 80 in the layout menu 74, "blank" icons 81 are provided in layout window 82; an administrator/user can select one of the blank icons 81 in the layout window 82 and apply a particular function to that selected icon (e.g., by selecting a function from the "action" pull-down menu 84; as shown in FIG. 5, assuming that the "copy" function is selected in the pull-down menu 84 for the activated icon space 86, the set-up tool will then allow the user to utilize the default text for the "copy" icon or enter customized text or title for the icon in the title customization field 88; the set-up tool may also provide a menu 90 that allows the user to select stored graphical images for the selected function; [0046], as shown in FIG. 8, the customization tool can be used to create a welcome screen 62 tailored for use in a legal office; [0047], Likewise, as shown in FIG. 9, the customization tool can be used to create a welcome screen 70 tailored for use in a health-care facility)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the customizing screen including the icon set by the icon setting process to be displayed on the first screen and the customizing screen including the icon set by the icon setting process to be displayed on the second screen as suggested in Chavers into Matsui.  Doing so would be desirable because certain embodiments of the present invention allow the user/administrator to substitute any form of graphics (generally in the form of a picture and descriptive text) enabling the user to readily understand the associated functions that will be performed when the user activates the particular icon (see Chavers [0005]).  The present invention provides a method for customizing the multi-function unit's graphical user interface (GUI) to enable various graphics to be displayed, in icon form, for example, to better facilitate the user's understanding of which software applications the MFP supports and/or is integrated therewith (see Chavers [0030]).  Additionally, Chavers’ customizing screens including the set by the icon setting process would improve the interface of Matsui by providing an easier to understand interface for designating icon areas that enables the user to see the results of placing icons in the icon areas.

Regarding claim 4, Matsui in view of Chavers teaches all the limitations of claim 3, further comprising:
wherein the third displaying process includes a process of: displaying a first identification image in the icon area which is set, in the icon setting process, to display the icon on the first screen; displaying a second identification image in the icon area which is set, in the icon setting process, to display the icon on the second screen; and displaying a third identification image in the icon area which is set, in the icon setting process, to display the icon on both the first screen and the second screen (Matsui Figs. 1-8; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; it is possible to receive the display number which is input to the designation screen 32 as the display number which is commonly applied to the respective devices 10 and to collectively designate the display locations of the icons in the respective devices 10 through one display number input; [0120], there is a case where the display locations of the icons in the respective devices 10 are different from each other even in a case where the display numbers designated in the designation screens 32 are the same; [0112], FIGS. 8A and 8B are diagrams illustrating examples of screens which have different sizes; [0120], due to the difference in the types and models of the devices 10, there is a case where the display locations of the icons in the respective devices 10 are different from each other even in a case where the display numbers designated in the designation screens 32 are the same; [0122], in a case where the display numbers are received from the designation screen 32 for the respective models, the display number with respect to the model A is set to "5" and the display number with respect to the model B is set to "4"; therefore, even in a case where the models are different from each other, the icon of the application to be installed is displayed at the same location on the screen of the device 10; [0123], even in a case where at least one of the types or models of the plurality of devices 10, which are the application installation targets, are different, the management server 20 may correct the pieces of layout information of the respective devices 10 such that the icons of the respective devices 10, which are newly installed, are displayed in a common display; as shown, an identification image is displayed in the icon area which is set, in the icon setting process, to display the icon on the first and second screens; as described, in a system comprising a plurality of devices, a user can individually configure different application icons for each target device in a mode for that device, simultaneously configure the same application icon in a plurality of target devices using a different mode for each target device, or simultaneously configure the same application icon in a plurality of target devices using a same mode for each target device, thereby indicating that the first and second device screens would be capable of displaying different icons depending on settings selected by the user)
Chavers further teaches:
displaying a first identification image in the icon area which is set, in the icon setting process, to display the icon only on the first screen; displaying a second identification image in the icon area which is set, in the icon setting process, to display the icon only on the second screen (Chavers Figs. 1-9; [0039], FIG. 4 provides an initial screen of a customization "wizard" software tool operating on the document server 12 for customizing the functionality/operations and graphical-user-interface 22 of the MFP; [0040], as shown in FIGS. 4 and 5, upon selection of a particular one of the layouts 80 in the layout menu 74, "blank" icons 81 are provided in layout window 82; an administrator/user can select one of the blank icons 81 in the layout window 82 and apply a particular function to that selected icon (e.g., by selecting a function from the "action" pull-down menu 84; as shown in FIG. 5, assuming that the "copy" function is selected in the pull-down menu 84 for the activated icon space 86, the set-up tool will then allow the user to utilize the default text for the "copy" icon or enter customized text or title for the icon in the title customization field 88; the set-up tool may also provide a menu 90 that allows the user to select stored graphical images for the selected function; [0046], as shown in FIG. 8, the customization tool can be used to create a welcome screen 62 tailored for use in a legal office; [0047], Likewise, as shown in FIG. 9, the customization tool can be used to create a welcome screen 70 tailored for use in a health-care facility; as shown, an identification image in the icon area which is set, in the icon setting process, to display the icon only on the screen can be displayed for an icon on the first screen, the second screen, or both screens)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying a first identification image in the icon area which is set, in the icon setting process, to display the icon only on the first screen; displaying a second identification image in the icon area which is set, in the icon setting process, to display the icon only on the second screen as suggested in Chavers into Matsui.  Doing so would be desirable because certain embodiments of the present invention allow the user/administrator to substitute any form of graphics (generally in the form of a picture and descriptive text) enabling the user to readily understand the associated functions that will be performed when the user activates the particular icon (see Chavers [0005]).  The present invention provides a method for customizing the multi-function unit's graphical user interface (GUI) to enable various graphics to be displayed, in icon form, for example, to better facilitate the user's understanding of which software applications the MFP supports and/or is integrated therewith (see Chavers [0030]).  Additionally, Chavers’ customizing screens including the set by the icon setting process would improve the interface of Matsui by providing an easier to understand interface for designating icon areas that enables the user to see the results of placing icons in the icon areas.

Regarding claim 5, Matsui in view of Chavers teaches all the limitations of claim 2, further comprising:
wherein the instruction further cause, when executed, the controller to perform a change receiving process to be executed when the display mode is set to the common mode, the change receiving process receiving an icon changing operation including an operation to designate a new icon targeted to one change target area among the first, second and third multiple icon areas on the customizing screen, and wherein the icon setting process further includes a both screen changing process of causing each of the first screen and the second screen to display, in an icon area corresponding to the change target area, the new icon designated by the icon change operation instead of an icon currently set (Matsui Figs. 1-8; [0026], the N devices 10 are collectively expressed as the "device 10"; [0072], it is assumed that the device 10, which is an application installation target, is set in advance by the manager; a plurality of devices 10 may be the application installation target; [0095], according to a case, there is a case where the display number, which is the same as the display number that is input to the edit box 36 of the designation screen 32, is already associated with another icon; [0097], in a case where the "forced execution" button included in the warning screen is pressed, the CPU 21 causes icons associated with the respective display numbers subsequent to the display number, which is input to the edit box 36, to be deviated to subsequent display numbers one by one; the CPU 21 performs correction with respect to the layout information of the icon such that the icon of the application to be installed is associated with the display number which is input to the edit box 36; [0099], for example, in a case where "3" is input to the edit box 36 by the manager, an icon which is used to execute a scanner already exists in an area 44-3; the CPU 21 performs correction such that the icon of the scanner is associated with a display number "4"; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; it is possible to receive the display number which is input to the designation screen 32 as the display number which is commonly applied to the respective devices 10 and to collectively designate the display locations of the icons in the respective devices 10 through one display number input; [0120], there is a case where the display locations of the icons in the respective devices 10 are different from each other even in a case where the display numbers designated in the designation screens 32 are the same; [0112], FIGS. 8A and 8B are diagrams illustrating examples of screens which have different sizes; [0125], timing, at which the display location of the icon of the device 10 is designated in the management server 20, is not limited to time in which the application is installed; the display location of the icon of the application, which is already installed in the device 10, may be designated such that the display location of the icon is changed; [0126], the display location of the icon may be changed by correcting the layout information of the icon such that the icon of the application, which is desired to change the display location, is associated with the display number designated on the designation screen 32 with respect to the device 10 which is selected as a target for changing the display location of the icon)

Regarding claim 6, Matsui in view of Chavers teaches all the limitations of claim 5, further comprising:
wherein the change receiving process is configured to receive a change target designating process designating one of (a) both the first screen and the second screen, (b) the first screen, and (c) the second screen as a change target; wherein the both side changing process is performed when both the first screen and the second screen are designated as the change target; wherein the icon setting process further includes: in response to the change receiving process being performed and the first screen is designated as the change target by the change target designating process, a first screen changing process of setting the new icon designated by the icon changing operation to be displayed, instead of the icon currently set, in the icon area corresponding to the change target area on the first screen; and in response to the change receiving process being performed and the second screen is designated as the change target by the change target designating process, a second screen changing process of setting the new icon designated by the icon changing operation to be displayed, instead of the icon currently set, in the icon area corresponding to the change target area on the second screen (Matsui Figs. 1-8; [0026], the N devices 10 are collectively expressed as the "device 10"; [0072], it is assumed that the device 10, which is an application installation target, is set in advance by the manager; a plurality of devices 10 may be the application installation target; [0095], according to a case, there is a case where the display number, which is the same as the display number that is input to the edit box 36 of the designation screen 32, is already associated with another icon; [0097], in a case where the "forced execution" button included in the warning screen is pressed, the CPU 21 causes icons associated with the respective display numbers subsequent to the display number, which is input to the edit box 36, to be deviated to subsequent display numbers one by one; the CPU 21 performs correction with respect to the layout information of the icon such that the icon of the application to be installed is associated with the display number which is input to the edit box 36; [0099], for example, in a case where "3" is input to the edit box 36 by the manager, an icon which is used to execute a scanner already exists in an area 44-3; the CPU 21 performs correction such that the icon of the scanner is associated with a display number "4"; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; it is possible to receive the display number which is input to the designation screen 32 as the display number which is commonly applied to the respective devices 10 and to collectively designate the display locations of the icons in the respective devices 10 through one display number input; [0120], there is a case where the display locations of the icons in the respective devices 10 are different from each other even in a case where the display numbers designated in the designation screens 32 are the same; [0112], FIGS. 8A and 8B are diagrams illustrating examples of screens which have different sizes; [0125], timing, at which the display location of the icon of the device 10 is designated in the management server 20, is not limited to time in which the application is installed; the display location of the icon of the application, which is already installed in the device 10, may be designated such that the display location of the icon is changed; [0126], the display location of the icon may be changed by correcting the layout information of the icon such that the icon of the application, which is desired to change the display location, is associated with the display number designated on the designation screen 32 with respect to the device 10 which is selected as a target for changing the display location of the icon)

Regarding claim 7, Matsui in view of Chavers teaches all the limitations of claim 5, further comprising:
wherein the instructions further cause, when executed, the controller to perform: a first process setting process of associating the icon set to be displayed on the first screen with a first process, the first process being a process performed by the image processing device in response to the icon being operated in the image processing device; and a second process setting process of associating the icon set to be displayed on the second screen with a second process, the second process being a process performed by the second information processing device in response to the icon being operated in the second information processing device (Matsui Figs. 1-8; [0023], the user executes the function, which is provided by the application, by selecting an icon which is displayed on a screen included in the device 10 and which is associated with the application; [0026], the N devices 10 are collectively expressed as the "device 10"; [0059], the execution unit 12 installs the designated application in the device 10 according to the instruction of the control unit 8, and transmits the layout information of the icon to the device 10; [0119], in a case where a plurality of devices 10 which are application installation destinations are designated, the icons of the applications to be installed are disposed in the display locations of the respective devices 10 corresponding to the display numbers designated on the designation screen 32; [0102], the CPU 21 controls the communication section 27, and transmits the layout information, which is corrected in step S90 through the communication line 40, of the icon to the device 10 such that the icon of the application to be installed is displayed in the display location designated by the manager; [0123], the icons of the respective devices 10, which are newly installed, are displayed in a common display location by one input of the display number)

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 8, and 9.  Claims 1-9 stand rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  
Regarding independent claim 1, the Applicant alleges Matsui as described in the previous Office action, does not explicitly teach a preview area including a customizing screen for each of the first and second screens, the customizing screen having respective first, second and third multiple icon areas in each of the first screen and the second screen, the customizing screen being a virtual representation of each of the first and second screens to be displayed by the image processing device and the second information processing device, respectively.  Examiner respectfully disagrees.
As discussed in the rejection above, Matsui discloses displaying a preview area on the display, the preview area including a customizing screen for each of the first and second screens, the customizing screen having respective first, second and third multiple icon areas of each of the first screen and the second screen, the customizing screen being a virtual representation of each of the first and second screens to be displayed by the image processing device and the second information processing device, respectively (Matsui Figs. 1-8; [0026], [0082-0087], [0110-0114], [0122]), setting one of the first, second and third multiple icon areas included in the customizing screen as a setting target area (Matsui Figs. 1-8; [0082-0083], [0086-0087], [0113-0114], [0119], [0122]), receiving an icon designation operation to designate an icon through the inputting device (Matsui Figs. 1-8; [0078-0083], [0091-0092]), a both screen setting process of setting the icon designated by the icon designation operation to be displayed in an icon area corresponding to the setting target area set by the area setting process among the respective first, second and third multiple icon areas of each of the first screen and the second screen (Matsui Figs. 1-8; [0112], [0119-0123]), and generating first screen data and second screen data based on a setting result of the icon setting process (Matsui Figs. 1-8; [0026], [0059], [0102], [0112], [0119-0123]).
Specifically, applicant alleges according to Matsui, an area where an icon is to be displayed is designated by a number as shown in Fig. 5. When setting icons on the screens of multiple devices of different screen sizes, configurational information regarding the arrangement of the icons as shown in Figs. 8A, 8B is obtained. Although Matsui discloses the display of an explanatory screen 42 (Fig. 6) showing the numbered positions of the icons when determining their placement (paragraph [0122]), this explanatory screen 42 is not a preview area including a customization screen as recited in claims 1, 8 and 9 as amended. Thus, the Matsui explanatory screen 42 is merely a display of numbers and not the claimed preview area (see remarks pp. 10-11).  Examiner respectfully disagrees.
Matsui discloses an icon setting method for a plurality of different devices 10 (Fig. 1, [0024]).  The N devices 10-1 to 10-N are collectively expressed as the “device 10” ([0026]).  Matsui discloses displaying a designation screen, which is used to designate the display location of the icon ([0082-0083]).  Matsui further discloses displaying an explanation screen 42 which is used to explain the display number for designating the display location of the icon.  By using the explanation screen, it is possible for the manager to grasp a number equivalent to the display number, which corresponds to a display location that is desired to display the icon, by referring to the explanation screen 42 ([0086-0087]).  Matsui further discloses the explanation screen 42 may be initially displayed on the designation screen 32 and the explanation screen 42 is also a part of the designation screen 32 ([0087]).  
 Matsui further discloses the screen of the device 10 differs for each type of the device 10 ([0110]).  When displaying the explanation screen, the management server acquires configuration information showing the actual display locations of icons, as illustrated in FIGS. 8A and 8B.  The management server displays information which indicates an actual correspondence between the display number used to designate the display location of the icon in the device 10, and the display location of the icon according to the configurational information of the screen in the device 10 ([0113]).  Matsui further discloses the management server 20 may display different screens which are suitable to the designation of the display location of the icon according to the configurational information of the screen in the device 10 ([0114]).  Matsui describes that a relationship between the display number and the display location of the icon in the model A is illustrated in FIG. 8A and a relationship between the display number and the display location of the icon in the model B is illustrated in FIG. 8B. In a case where the display numbers are received from the designation screen 32 for the respective models, the display number with respect to the model A is set to “5” and the display number with respect to the model B is set to “4”. Therefore, even in a case where the models are different from each other, the icon of the application to be installed is displayed at the same location on the screen of the device 10. In this case, in a case where the relationship between the display number and the display location of the icon for the respective models is displayed on the explanation screen 42, it is helpful for the manager to designate the display location of the icon ([0122]).  
As described, the explanation screen 42 previews the locations of icons for screens of first and second models having respective first, second and third multiple icon areas ([0122], “the display location of the icon for the respective models is displayed on the explanation screen 42”; see also [0112-0113] and Figs. 5-8).  As further described, the explanation screen is contained within the designation screen 32 ([0087], “the explanation screen 42 is also a part of the designation screen 32”).  As further described, the designation screen (which comprises the preview), is a customizing screen ([0083], “the designation screen 32 is a screen, which is used to designate the display location of the icon”; [0122], “the display numbers are received from the designation screen 32 for the respective models”; see also [0082], [0086-0087], [0113-0114], [0119]).  Matsui discloses that the combined designating screen and explanation screen “is helpful for the manager to designate the display location of the icon“ ([0122]).  Thus, Matsui’s single screen 32 comprising both the designation/customizing screen and the explanation/preview of the icon areas for a plurality of devices is considered within the broadest reasonable interpretation of a displaying process of displaying a preview area on the display, the preview area including a customizing screen for each of the first and second screens, the customizing screen having respective first, second and third multiple icon areas of each of the first screen and the second screen, the customizing screen being a virtual representation of each of the first and second screens to be displayed by the image processing device and the second information processing device, respectively.  Thus Matsui is considered to teach claim 1
Similar arguments have been presented for claims 8 and 9 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-7 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 8, and 9.  However, as discussed above, Matsui is considered to teach claims 1, 8, and 9, and consequently, claims 2-7 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143